    Case 1:14-cv-01408-DLC-BCM Document 99 Filed 08/07/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
GREG OSINOFF,                          :
                                       :              14cv1408 (DLC)
                    Plaintiff,         :
                                       :                   ORDER
          -v-                          :
                                       :
OPERA SOLUTIONS LLC and OPERA          :
INCENTIVE COMPANY LLC,                 :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This action was filed on March 3, 2014.        The Honorable

Deborah A. Batts denied defendants’ motion for summary judgment

on November 14, 2017.    On April 18, 2018, the parties stipulated

to the dismissal with prejudice of defendant Opera Incentive

Company LLC and submitted their Joint Pretrial Statement as to

the claims remaining against Opera Solutions LLC.        On March 11,

2019, Judge Batts granted the motion of Kaplan, Williams &

Graffeo, LLC, to withdraw as counsel for Opera Solutions LLC and

ordered any new counsel for this defendant to file a notice of

appearance within sixty days of that Order.       No notice of

appearance was filed.

     On December 10, 2019, Judge Batts issued an Order to Show

Cause why the case should not be dismissed for failure to

prosecute and ordered plaintiff to respond within thirty days.


                                   1
    Case 1:14-cv-01408-DLC-BCM Document 99 Filed 08/07/20 Page 2 of 3



On January 8, 2020, plaintiff attempted to file a Motion for

Default Judgment.   On February 19, this action was transferred

to this Court’s docket.

     As of March 4, 2020, no counsel had appeared for Opera

Solutions LLC.   Accordingly, this Court entered a default

against Opera Solutions LLC and referred the matter to a

magistrate judge for an inquest on damages.       The March 4 Order

also directed plaintiff to serve Opera Solutions LLC with a copy

of that Order by March 13.     The plaintiff did not comply with

that order.

     On March 4, the magistrate judge issued a scheduling order

directing plaintiff to submit proposed findings of fact and

conclusions of law by March 27, 2020.       At plaintiff’s request,

that date was extended to June 26.      Plaintiff did not make his

submission on June 26.    On July 22, the magistrate judge sua

sponte ordered that plaintiff’s time to make those submissions

would be extended to August 5.     The July 22 Order also warned

plaintiff that no further extensions would be given absent

compelling circumstances.     On August 7, plaintiff advised the

Court that he no longer wished to prosecute this action and

requested that it be dismissed pursuant to Fed. R. Civ. P

41(a)(2).   Accordingly, it is hereby

     ORDERED that the above-captioned action is dismissed with


                                   2
    Case 1:14-cv-01408-DLC-BCM Document 99 Filed 08/07/20 Page 3 of 3



prejudice.   The Clerk of Court is directed to close the case.

     SO ORDERED:

Dated:    New York, New York
          August 7, 2020
                                 ______________________________
                                         DENISE COTE
                                 United States District Judge




                                   3
